982 F.2d 360
In re MUNSON GEOTHERMAL INC., Debtor.Stephen M. MUNSON, Plaintiff-Appellant,v.Jeffrey E. ANTISDEL;  Hot Springs Power Company;  RalphCromer, Trustee, Defendants-Appellees.
No. 91-16373.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Nov. 5, 1992.Decided Dec. 22, 1992.

Alan R. Smith, Smith & Corder, Reno, NV, for plaintiff-appellant.
Richard F. Holley, Jones, Jones, Close & Brown, Reno, NV, for defendants-appellees.
Appeal from the United States District Court for the District of Nevada.
Before:  BOOCHEVER, NOONAN, and O'SCANNLAIN, Circuit Judges.

ORDER

1
The case is dismissed as moot.   The confirmed plan of reorganization which is the subject of this appeal is no longer in effect due to subsequent confirmation of a modified plan.   This court can have no effect upon the rights of the parties because all reorganization efforts occur under the modified plan.   The modified plan was the subject of a separate appeal which has been decided by another court.   Because the result of the present appeal was obvious, the appeal is frivolous.   See Mackey v. Pioneer Nat'l Bank, 867 F.2d 520, 527 (9th Cir.1989).   Faced with a frivolous appeal, this court has the discretion to impose sanctions against the offending party.   FRAP 38.   The appellees are awarded costs plus attorneys fees on this appeal in the amount of $3,000, jointly and severally, against the appellant and his counsel Alan Smith, as just damages.